 



Exhibit 10.23.2

(JPMORGAN LOGO) [w97142w9714206.gif]

     
JPMorgan Chase Bank
   
P.O. Box 161
   
60 Victoria Embankment
   
London EC4Y 0JP
   
England
   

  March 16, 2004
To: CapitalSource Inc.
   
4445 Willard Avenue, 12th Floor
   
Chevy Chase, MD 20815
   
Attention: Chief Financial Officer
   
Telephone No.:  301-841-2866
   
Facsimile No.:     301-841-2375
   

Re: Warrants

Reference:

     The purpose of this letter agreement is to confirm the terms and conditions
of the Warrants issued by CapitalSource Inc. (the “Company”) to JPMorgan Chase
Bank, London Branch (“JPMorgan”) on the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below. This Confirmation shall replace
any previous letter and serve as the final documentation for this Transaction.

     The definitions and provisions contained in the 1996 ISDA Equity
Derivatives Definitions (the “Equity Definitions”), as published by the
International Swaps and Derivatives Association, Inc., are incorporated into
this Confirmation. In the event of any inconsistency between the Equity
Definitions and this Confirmation, this Confirmation shall govern. This
Transaction shall be deemed to be a Share Option Transaction within the meaning
set forth in the Equity Definitions.

     Each party is hereby advised, and each such party acknowledges, that the
other party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between JPMorgan
and the Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if JPMorgan and the Company had executed an agreement in such form (but without
any Schedule except for the election of the laws of the State of New York as the
governing law and United States dollars as the Termination Currency) on the
Trade Date. In the event of any inconsistency between provisions of that
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates. The parties hereby agree
that no Transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

          General Terms:    
 
       

  Trade Date:   March 16, 2004

A subsidiary of J.P. Morgan Chase & Co.
Incorporated with Limited Liability as a New York State chartered commercial
bank.
Registered in England branch number BR000746. Authorised by the FSA.
Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

 



--------------------------------------------------------------------------------



 



         

  Warrants:   Equity call warrants to be issued by the Company to JPMorgan, each
giving the holder the right to purchase one Share at the Strike Price, subject
to the Settlement Terms set forth below. For the purposes of Equity Definitions,
each reference to a Warrant shall be deemed to be a reference to a Call Option.
 
       

  Warrant Style:   American
 
       

  Buyer:   JPMorgan
 
       

  Seller:   Company
 
       

  Shares:   The common stock of Company, par value USD 0.01 per Share (Exchange
symbol “CSE”)
 
       

  Number of Warrants:   7,401,420
 
       

  Warrant Entitlement:   One Share per Warrant
 
       

  Multiple Exercise:   Applicable
 
       

  Minimum Number of Warrants:   1
 
       

  Maximum Number of Warrants:   7,401,420
 
       

  Strike Price:   USD 40.3025
 
       

  Premium:   USD 24,220,377.30
 
       

  Premium Payment Date:   March 19, 2004
 
       

  Exchange:   The New York Stock Exchange
 
       

  Related Exchange(s):   The principal exchange(s) for options contracts or
futures contracts, if any, with respect to the Shares
 
        Exercise and Valuation:    
 
       

  Expiration Time:   The Valuation Time
 
       

  Expiration Date:   For any Daily Number of Warrants, each date specified as
such in Annex A hereto.
 
       

  Automatic Exercise:   Applicable; and means that, a number of unexercised
Warrants for each Expiration Date equal to the Daily Number of Warrants (as
adjusted pursuant to the terms hereof) for such Expiration Date will be deemed
to be automatically exercised.
 
        Valuation applicable to each Warrant:    
 
       

  Valuation Time:   At the close of trading of the regular trading session on
the Exchange; provided that if the principal trading session is

A subsidiary of J.P. Morgan Chase & Co.
Incorporated with Limited Liability as a New York State chartered commercial
bank.
Registered in England branch number BR000746. Authorised by the FSA.
Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

2



--------------------------------------------------------------------------------



 



         

      extended, the Calculation Agent shall determine the Valuation Time in its
sole discretion.
 
       

  Valuation Date:   Each Exercise Date. Notwithstanding anything to the contrary
in the Equity Definitions, if there is a Market Disruption Event on any
Valuation Date, then the Calculation Agent shall determine the Settlement Price
for such Valuation Date, as the case may be, on the basis of its good faith
estimate of the trading value for the relevant Shares.
 
        Settlement Terms applicable to the Transaction:    
 
        Method of Settlement:   Net Share Settlement; and means that, on each
Settlement Date, Company shall deliver to JPMorgan, the Share Delivery Quantity
of Shares for such Settlement Date to the account specified hereto free of
payment through the Clearance System.
 
        Share Delivery Quantity:   For any Settlement Date, a number of Shares,
as calculated by the Calculation Agent, equal to the Net Share Settlement Amount
for such Settlement Date divided by the Settlement Price on the Valuation Date
in respect of such Settlement Date, plus cash in lieu of any fractional shares
(based on such Settlement Price).
 
        Net Share Settlement Amount:   For any Settlement Date, any amount equal
to (i) the Number of Warrants being exercised on the relevant Exercise Date (or
in the case of any exercise (including any Automatic Exercise) on an Expiration
Date, the Daily Number of Warrants for such Expiration Date) multiplied by
(ii) the Strike Price Differential for such Settlement Date. For avoidance of
doubt, if any Warrants are exercised prior to the first Expiration Date, the
Calculation Agent will proportionately adjust each Daily Number of Warrants to
reflect such exercise.
 
        Strike Price Differential:   (a) If the Settlement Price for any
Valuation Date is greater than the Strike Price, an amount equal to the excess
of such Settlement Price over the Strike Price; or
 
       

      (b) If such Settlement Price is less than or equal to the Strike Price,
zero.
 
        Settlement Price:   For any Valuation Date, the closing sale price per
Share quoted by the Exchange (or, if no closing sale price is so quoted, the
last reported sale price) as of the Valuation Time on the Valuation Date.
 
        Settlement Date:   For any Exercise Date, the date defined as such in
Section 6.2 of the Equity Definitions, subject to Section 9(r)(i) hereof.
 
        Failure to Deliver:   Applicable
 
        Other Applicable Provisions:   The provisions of Sections 6.6, 6.7, 6.8,
6.9 and 6.10 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physically-Settled” shall be read as
references

A subsidiary of J.P. Morgan Chase & Co.
Incorporated with Limited Liability as a New York State chartered commercial
bank.
Registered in England branch number BR000746. Authorised by the FSA.
Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

3



--------------------------------------------------------------------------------



 



         

      to “Net Share Settled”. “Net Share Settled” in relation to any Warrant
means that Net Share Settlement is applicable to that Warrant.
 
        3. Additional Terms applicable to the Transaction:    
 
       

Adjustments applicable to the Warrants:    
 
       

Method of Adjustment:   Calculation Agent Adjustment. For avoidance of doubt, in
making any adjustments under the Equity Definitions, the Calculation Agent may
adjust the Daily Number of Warrants.
 
        Extraordinary Events applicable to the Transaction:    
 
       

  Consequence of Merger Events    
 
       

  (a) Share-for-Share:   Alternative Obligation; provided that the Calculation
Agent will determine if the Merger Event affects the theoretical value of the
Transaction and if so JPMorgan in its sole discretion may elect to make
adjustments to the Strike Price and any other term necessary to reflect the
characteristics (including volatility, dividend practice and policy and
liquidity) of the New Shares. Notwithstanding the foregoing, Cancellation and
Payment shall apply in the event the New Shares are not publicly traded on a
United States national securities exchange or quoted on the NASDAQ National
Market System.
 
       

  (b) Share-for-Other:   Cancellation and Payment
 
       

  (c) Share-for-Combined:   Cancellation and Payment
 
        Nationalization or Insolvency:   Cancellation and Payment
 
        4. Calculation Agent:   JPMorgan, whose calculations and determinations
shall be made in good faith and in a commercially reasonable manner, including
with respect to calculations and determinations that are made in its sole
discretion.
 
        5. Account Details:    



(a)   Account for payments to Company:         Bank of America, New York
  ABA: 026009593
  Acct Name: CapitalSource Finance LLC
  Acct No.: 003930250176       Account for delivery of Shares to Company:      
  To be determined in advance of any such delivery.

A subsidiary of J.P. Morgan Chase & Co.
Incorporated with Limited Liability as a New York State chartered commercial
bank.
Registered in England branch number BR000746. Authorised by the FSA.
Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

4



--------------------------------------------------------------------------------



 



(b)   Account for payments to JPMorgan:



    JPMorgan Chase Bank, New York
ABA: 021 000 021
Favour: JPMorgan Chase Bank – London
A/C: 0010962009
CHASUS33



    Account for delivery of Shares from JPMorgan:

     DTC 060



6.   Offices:

The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.

The Office of JPMorgan for the Transaction is: New York



    JPMorgan Chase Bank
London Branch
P.O. Box 161
60 Victoria Embankment
London EC4Y 0JP
England



7.   Notices: For purposes of this Confirmation:



(a)   Address for notices or communications to Company:



    CapitalSource Inc.
4445 Willard Avenue
Chevy Chase, MD 20815
Attention: Chief Financial Officer
Telephone No.: 301-841-2866
Facsimile No.: 301-841-2375

     Address for notices or communications to JPMorgan:

     JPMorgan notice information to follow:



    JPMorgan Chase Bank
277 Park Avenue, 11th Floor
New York, NY 10172
Attention: Kevin J. Moran
EDG Corporate Marketing
Telephone No: (212) 622-6707
Facsimile No: (212) 622-8534



8.   Representations, Warranties of the Company



(a)   The Company hereby represents and warrants to JPMorgan that the Company
has been duly incorporated and is an existing corporation in good standing under
the laws of the State of

A subsidiary of J.P. Morgan Chase & Co.
Incorporated with Limited Liability as a New York State chartered commercial
bank.
Registered in England branch number BR000746. Authorised by the FSA.
Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

5



--------------------------------------------------------------------------------



 



    Delaware, with corporate power and authority to own its properties and
conduct its business as set forth or incorporated by reference in or
contemplated by the Company’s Annual Report on Form 10-K for the year ended
December 31, 2003 (the “Company’s 2003 10-K”); and the Company is duly
authorized, qualified or registered, as the case may be, to do business as a
foreign corporation in all other jurisdictions in which its ownership or lease
of property or the conduct of its business requires such authorization,
qualification or registration, except where the failure to obtain such
authorization, qualification or registration would not, individually or in the
aggregate, have a material adverse effect on the business, financial condition,
management or results of operations of the Company and its subsidiaries, taken
as a whole (“Material Adverse Effect”).   (b)   The Company hereby represents
and warrants to JPMorgan that the Company has all necessary corporate power and
authority to execute, deliver and perform its obligations in respect of this
Transaction; such execution, delivery and performance have been duly authorized
by all necessary corporate action on the Company’s part; and this Confirmation
has been duly and validly executed and delivered by the Company and constitutes
its valid and binding obligation, enforceable against the Company in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity) and except that rights to indemnification and
contribution thereunder may be limited by federal or state securities laws or
public policy relating thereto.   (c)   The Company hereby represents and
warrants to JPMorgan that neither the execution and delivery of this
Confirmation nor the incurrence or performance of obligations of the Company
hereunder will conflict with or result in a breach of the Delaware General
Corporation Law, the certificate of incorporation or by-laws (or any equivalent
documents) of the Company, or any applicable law or regulation, or any order,
writ, injunction or decree of any court or governmental authority or agency, or
any agreement or instrument to which the Company or any of its subsidiaries is a
party or by which the Company or any of its subsidiaries is bound or to which
the Company or any of its subsidiaries is subject, or constitute a default
under, or result in the creation of any lien under, any such agreement or
instrument, or breach or constitute a default under any agreements and contracts
of the Company and the significant subsidiaries filed as exhibits to the
Company’s 2003 10-K.   (d)   The Company hereby represents and warrants to
JPMorgan that no consent, approval, authorization, or order of, or filing with,
any governmental agency or body or any court is required in connection with the
execution, delivery or performance by the Company of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act of 1933 (the “Securities Act”) or state securities laws.   (e)  
The Company hereby represents and warrants to JPMorgan that the Shares of the
Company initially issuable upon exercise of the Warrant by the net share
settlement method (the “Warrant Shares”) have been reserved for issuance by all
required corporate action of the Company. The Warrant Shares have been duly
authorized and, when delivered against payment therefor (which may include Net
Share Settlement in lieu of cash) and otherwise as contemplated by the terms of
the Warrant following the exercise of the Warrant in accordance with the terms
and conditions of the Warrant, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.   (f)   The Company hereby represents and
warrants to JPMorgan that except as set forth or incorporated by reference in
the Company’s 2003 10-K, there are no pending actions, suits or proceedings
against or affecting the Company, any of its subsidiaries or any of their
respective properties that, if

A subsidiary of J.P. Morgan Chase & Co.
Incorporated with Limited Liability as a New York State chartered commercial
bank.
Registered in England branch number BR000746. Authorised by the FSA.
Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

6



--------------------------------------------------------------------------------



 



    determined adversely to the Company or any of its subsidiaries, would
individually or in the aggregate have, or reasonably be expected to have, a
Material Adverse Effect, or would materially and adversely affect the ability of
the Company to perform its obligations under this Confirmation; and no such
actions, suits or proceedings are, to the Company’s knowledge, threatened or
contemplated.   (g)   The Company hereby represents and warrants to JPMorgan
that the Company’s 2003 10-K does not, as of the Trade Date, contain an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.   (h)   The Company hereby represents and warrants to
JPMorgan that it is an “eligible contract participant” (as such term is defined
in Section 1(a)(12) of the Commodity Exchange Act, as amended).   (i)   The
Company hereby represents and warrants to JPMorgan that the Company is not an
“investment company” or a company “controlled” by an “investment company,” in
each case within the meaning of the Investment Company Act of 1940, as amended.
  (j)   The Company shall deliver an opinion of counsel, dated as of the Trade
Date, to JPMorgan with respect to the matters set forth in clauses (a) to
(e) and (i) of this Section 8.   (k)   If the Initial Purchasers party to the
Purchase Agreement among the Company and J.P. Morgan Securities Inc., as
representative of the Initial Purchasers, dated as of March 16, 2004, relating
to the purchase of the Convertible Notes exercises their right to receive
additional Convertible Notes pursuant to the Initial Purchasers’ option to
purchase additional Convertible Notes, then, at the discretion of the Company,
JPMorgan and the Company will either enter into a new confirmation or amend this
Confirmation to provide for such increase in Convertible Notes (but on pricing
terms acceptable to JPMorgan and the Company) (such additional confirmation or
amendment to this Confirmation to provide for the payment by the Company to
JPMorgan of the additional premium related thereto).



9.   Other Provisions:



(a)   No Reliance, etc. Each party represents that (i) it is entering into the
Transaction evidenced hereby as principal (and not as agent or in any other
capacity); (ii) neither the other party nor any of its agents is acting as a
fiduciary for it; (iii) it is not relying upon any representations except those
expressly set forth in the Agreement or this Confirmation; (iv) it has not
relied on the other party for any legal, regulatory, tax, business, investment,
financial, and accounting advice, and it has made its own investment, hedging,
and trading decisions based upon its own judgment and not upon any view
expressed by the other party or any of its agents; and (v) it is entering into
this Transaction with a full understanding of the terms, conditions and risks
thereof and it is capable of and willing to assume those risks.   (b)   Share
De-listing Event. If at any time during the period from and including the Trade
Date, to and including the final Valuation Date, the Shares cease to be listed
or quoted on the Exchange for any reason (other than a Merger Event as a result
of which the shares of common stock underlying the Options are listed or quoted
on The New York Stock Exchange, The American Stock Exchange or the NASDAQ
National Market System (or their respective successors) (the “Successor
Exchange”)) and are not immediately re-listed or quoted as of the date of such
de-listing on the Successor Exchange, then Cancellation and Payment (as defined
in Section 9.6 of the Equity Definitions treating the “Announcement Date” as the
date of first public announcement that the Share De-Listing will occur and the
“Merger Date” as the date of the

A subsidiary of J.P. Morgan Chase & Co.
Incorporated with Limited Liability as a New York State chartered commercial
bank.
Registered in England branch number BR000746. Authorised by the FSA.
Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

7



--------------------------------------------------------------------------------



 



    Share De-Listing) shall apply, and the date of the de-listing shall be
deemed the date of termination for purposes of calculating any payment due from
one party to the other in connection with the cancellation of this Transaction.
If the Shares are immediately re-listed on a Successor Exchange upon their
de-listing from the Exchange, this Transaction shall continue in full force and
effect, provided that the Successor Exchange shall be deemed to be the Exchange
for all purposes hereunder. In addition, the Calculation Agent shall make any
adjustments it deems necessary to the terms of the Transaction in accordance
with Calculation Agent Adjustment method as defined under Section 9.1(c) of the
Equity Definitions.   (c)   Repurchase Notices. Company shall, on any day on
which Company effects any repurchase of Shares, promptly give JPMorgan a written
notice of such repurchase (a “Repurchase Notice”) on such day if following such
repurchase, the Warrants Equity Percentage as determined on such day is
(i) equal to or greater than 8.0% and (ii) greater by 0.5% than the Warrants
Equity Percentage included in the immediately preceding Repurchase Notice (or,
in the case of the first such Repurchase Notice, greater than the Warrants
Equity Percentage as of the date hereof). The “Warrants Equity Percentage” as of
any day is the fraction (A) the numerator of which is the product of the Number
of Warrants and the Warrant Entitlement and (B) the denominator of which is the
number of Shares outstanding on such day. Company agrees to indemnify and hold
harmless JPMorgan and its affiliates and their respective officers, directors
and controlling persons (each, an “Indemnified Person”) from and against any and
all losses (including losses relating to JPMorgan’s hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to this Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, to which an
Indemnified Person actually may become subject, a result of Company’s failure to
provide JPMorgan with a Repurchase Notice on the day and in the manner specified
in this Section 9(c), and to reimburse, upon written request, each of such
Indemnified Persons for any reasonable legal or other expenses incurred in
connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing. If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against the Indemnified Person,
such Indemnified Person shall promptly notify the Company in writing, and the
Company, upon request of the Indemnified Person, shall retain counsel reasonably
satisfactory to the Indemnified Person to represent the Indemnified Person and
any others the Company may designate in such proceeding and shall pay the fees
and expenses of such counsel related to such proceeding. Company shall be
relieved from liability to the extent that the Indemnified Person fails to
promptly notify Company of any action commenced against it in respect of which
indemnity may be sought hereunder; provided, that failure to notify Company
(i) shall not relieve Company from any liability hereunder to the extent it is
not materially prejudiced as a result thereof and (ii) shall not, in any event,
relieve Company from any liability which it may have otherwise than on account
of this indemnity agreement. Company shall not be liable for any settlement of
any proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, Company agrees to
indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Company shall not, without the prior
written consent of the Indemnified Person, effect any settlement of any pending
or threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Person, unless such settlement includes an unconditional release of
such Indemnified Person from all liability on claims that are the subject matter
of such proceeding on terms reasonably satisfactory to such Indemnified Person.
If the indemnification provided for in this paragraph (c) is unavailable to an
Indemnified Person or insufficient in respect of any losses, claims, damages or
liabilities referred to therein, then Company, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses,

A subsidiary of J.P. Morgan Chase & Co.
Incorporated with Limited Liability as a New York State chartered commercial
bank.
Registered in England branch number BR000746. Authorised by the FSA.
Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

8



--------------------------------------------------------------------------------



 



    claims, damages or liabilities. The remedies provided for in this paragraph
(c) are not exclusive and shall not limit any rights or remedies that may
otherwise be available to any Indemnified JPMorgan at law or in equity. The
indemnity and contribution agreements contained in this paragraph (c) shall
remain operative and in full force and effect regardless of the termination of
this Transaction.   (d)   Regulation M. The Company was not on the Trade Date
and is not on the date hereof engaged in a distribution, as such term is used in
Regulation M under the Securities Exchange Act of 1934, as amended (“Exchange
Act”), of any securities of Company, other than a distribution meeting the
requirements of the exception set forth in sections 101(b)(10) and 102(b)(7) of
Regulation M. The Company shall not, until the fifth Exchange Business Day
immediately following the Trade Date, engage in any such distribution.   (e)  
No Manipulation. The Company is not entering into this Transaction for the
purpose of (i) creating actual or apparent trading activity in the Shares (or
any security convertible into or exchangeable for the Shares) or (ii) raising or
depressing or otherwise manipulating the price of the Shares (or any security
convertible into or exchangeable for the Shares), in either case in violation of
Section 9 of the Exchange Act.   (f)   Board Authorization. Company represents
that it is entering into the Transaction, solely for the purposes stated in the
board resolution authorizing this Transaction and in its public disclosure.
Company further represents that there is no internal policy, whether written or
oral, of Company that would prohibit Company from entering into any aspect of
this Transaction, including, but not limited to, the purchases of Shares to be
made pursuant hereto.   (g)   Transfer or Assignment. Company may not transfer
any of its rights or obligations under this Transaction without the prior
written consent of JPMorgan. JPMorgan may transfer or assign all or any portion
of its rights or obligations under this Transaction without consent of the
Company. Notwithstanding any other provision in this Confirmation to the
contrary requiring or allowing JPMorgan to purchase, sell, receive or deliver
any shares or other securities to or from Company, JPMorgan may designate any of
its affiliates to purchase, sell, receive or deliver such shares or other
securities and otherwise to perform JPMorgan’s obligations in respect of this
Transaction and any such designee may assume such obligations. JPMorgan shall be
discharged of its obligations to Company to the extent of any such performance.
  (h)   Amendment. Paragraph (i) of Section 9.7(b) of the Equity Definitions is
hereby amended for purposes of this Transaction by replacing “two-year” with “90
calendar day”.   (i)   Damages. Neither party shall be liable under Section 6.10
of the Equity Definitions for special, indirect or consequential damages, even
if informed of the possibility thereof.   (j)   Early Unwind. In the event the
sale of Convertible Notes is not consummated with the initial purchasers for any
reason by the close of business in New York on March 19, 2004 (or such later
date as agreed upon by the parties) (March 19, 2004 or such later date as agreed
upon being the “Early Unwind Date”), this Transaction shall automatically
terminate (the “Early Unwind”), on the Early Unwind Date and (i) the Transaction
and all of the respective rights and obligations of JPMorgan and Company under
the Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date; provided that
Company shall purchase from JPMorgan on the Early Unwind Date all Shares
purchased by JPMorgan or one or more of its affiliates and assume, or reimburse
the cost of, derivatives entered into by JPMorgan or one or more of its
affiliates in connection with hedging

A subsidiary of J.P. Morgan Chase & Co.
Incorporated with Limited Liability as a New York State chartered commercial
bank.
Registered in England branch number BR000746. Authorised by the FSA.
Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

9



--------------------------------------------------------------------------------



 



    this Transaction. The Purchase price paid by the Company shall be JPMorgan’s
actual cost of such Shares and derivatives as JPMorgan informs Company and shall
be paid in immediately available funds on the Early Unwind Date. JPMorgan and
Company represent and acknowledge to the other that, subject to the proviso
included in the preceding sentence, upon an Early Unwind, all obligations with
respect to the Transaction shall be deemed fully and finally discharged.   (k)  
Dividends. If at any time during the period from and including the Trade Date,
to but excluding the Expiration Date, an ex-dividend date for a cash dividend
occurs with respect to the Shares (an “Ex-Dividend Date”), and that dividend is
greater than the Regular Dividend on a per share basis, then the Calculation
Agent will adjust the Strike Price to preserve the fair value of the Warrant to
JPMorgan after taking into account such dividend. “Regular Dividend” shall mean
USD 0.00 per Share per quarter. Ray. I am not sure what I should write in the
footnotes, hence, I have left them blank.   (l)   Role of Agent. Each party
agrees and acknowledges that (i) J.P. Morgan Securities Inc., an affiliate of
JPMorgan (“JPMSI”), has acted solely as agent and not as principal with respect
to this Transaction and (ii) JPMSI has no obligation or liability, by way of
guaranty, endorsement or otherwise, in any manner in respect of this Transaction
(including, if applicable, in respect of the settlement thereof). Each party
agrees it will look solely to the other party (or any guarantor in respect
thereof) for performance of such other party’s obligations under this
Transaction.   (m)   Additional Provisions.       (i)The first paragraph of
Section 9.1(c) of the Equity Definitions is hereby amended to read as follows:
(c) ‘If “Calculation Agent Adjustment” is specified as the method of adjustment
in the Confirmation of a Share Option Transaction, then following the
declaration by the Issuer of the terms of any Potential Adjustment Event, the
Calculation Agent will determine whether such Potential Adjustment Event has a
material effect on the theoretical value of the relevant Shares or Warrants and,
if so, will (i) make appropriate adjustment(s), if any, to any one or more of:’
and, the sentence immediately preceding Section 9.1(c)(ii) is hereby amended by
deleting the words “diluting or concentrative”.       (ii)Section 9.1(e)(vi) of
the Equity Definitions is hereby amended by deleting the words “other similar”
between “any” and “event”; deleting the words “diluting or concentrative” and
replacing them with “material”; and adding the following words at the end of the
sentence “or Warrants”.       (iii)Section 9.6(a)(ii) of the Equity Definitions
is hereby amended by (1) deleting from the third line thereof the word “or”
after the word “official” and inserting a comma therefor, and (2) deleting the
period at the end of subsection (ii) thereof and inserting the following words
therefor “ or (C) at JPMorgan’s option, the occurrence of any of the events
specified in Section 5(a)(vii) (1) through (9) of the ISDA Master Agreement with
respect to that Issuer.”       (iv)Notwithstanding Section 9.7 of the Equity
Definitions, everything in the first paragraph of Section 9.7(b) of the Equity
Definitions after the words “Calculation Agent” in the third line through the
remainder of such Section 9.7 shall be deleted and replaced with the following:
      “and based on an amount representing the Calculation Agent’s commercially
reasonable, good faith determination of the fair value to Buyer of an option
with terms that would preserve for Buyer the economic equivalent of any payment
or delivery (assuming satisfaction of each applicable condition precedent) by
the parties in respect of the relevant Transaction that would have been required
after that date but for the occurrence of the Merger Event, Nationalization,
Insolvency or De-Listing Event, as the case may be.”

A subsidiary of J.P. Morgan Chase & Co.
Incorporated with Limited Liability as a New York State chartered commercial
bank.
Registered in England branch number BR000746. Authorised by the FSA.
Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

10



--------------------------------------------------------------------------------



 



    (v)Any provision in the Agreement with respect to (1) the netting of
obligations of the Company or (2) the satisfaction of the Company’s payment
obligations to the extent of JPMorgan’s payment obligations to the Company in
the same currency and in the same Transaction (including, without limitation
Section 2(c) thereof), in each case as applied solely to this Transaction, shall
not apply to the Company and, for the avoidance of doubt, the Company shall
fully satisfy such payment obligations notwithstanding any payment obligation to
the Company by JPMorgan in the same currency and in the same Transaction. In
calculating any amounts under Section 6(e) of the Agreement, notwithstanding
anything to the contrary in the Agreement, clause (i) of the foregoing sentence
shall apply as follows: (1) separate amounts shall be calculated as set forth in
such Section 6(e) with respect to (a) this Transaction and (b) all other
Transactions, and (2) such separate amounts shall be payable pursuant to
Section 6(d)(ii) of the Agreement.   (n)   No Collateral or Setoff.
Notwithstanding any provision of the Agreement or any other agreement between
the parties to the contrary, the obligations of the Company hereunder are not
secured by any collateral. Obligations under this Transaction shall not be set
off against any other obligations of the parties, whether arising under the
Agreement, this Confirmation, under any other agreement between the parties
hereto, by operation of law or otherwise, and no other obligations of the
parties shall be set off against obligations under this Transaction, whether
arising under the Agreement, this Confirmation, under any other agreement
between the parties hereto, by operation of law or otherwise, and each party
hereby waives any such right of setoff. Any provision in the Agreement with
respect to the satisfaction of the Company’s payment obligations to the extent
of JPMorgan’s payment obligations to the Company in the same currency and in the
same Transaction (including, without limitation Section 2(c) thereof) shall not
apply to the Company and, for the avoidance of doubt, the Company shall fully
satisfy such payment obligations notwithstanding any payment obligation to the
Company by JPMorgan in the same currency and in the same Transaction. In
calculating any amounts under Section 6(e) of the Agreement, notwithstanding
anything to the contrary in the Agreement, (i) separate amounts shall be
calculated as set forth in such Section 6(e) with respect to (a) this
Transaction and (ii) all other Transactions, and (2) such separate amounts shall
be payable pursuant to Section 6(d)(ii) of the Agreement.   (o)   Alternative
Calculations and Payment on Early Termination and on Certain Extraordinary
Events. If, in respect of this Transaction, an amount is payable by the Company
to JPMorgan, (i) pursuant to Section 9.7 of the Equity Definitions (except in
the event of a Nationalization or Insolvency or a Merger Event, in each case, in
which the consideration to be paid to holders of Shares consists solely of cash)
or (ii) pursuant to Section 6(d)(ii) of the Agreement (except in the event of an
Event of Default in which Company is the Defaulting Party or a Termination Event
in which Company is the Affected Party, other than an Event of Default of the
type described in Section 5(a)(iii), (v), (vi) or (vii) of the Agreement or a
Termination Event of the type described in Section 5(b)(i), (ii), (iii), (iv),
or (v) or (vi) of the Agreement that resulted from an event or events outside
Company’s control) (a “Payment Obligation”), Company may, in its sole
discretion, satisfy any such Payment Obligation by the Share Termination
Alternative (as defined below) and shall give irrevocable telephonic notice to
JPMorgan, confirmed in writing within one Currency Business Day, between the
hours of 9:00 a.m. and 4:00 p.m. New York local time on the Merger Date, the
date of the occurrence of the Nationalization or Insolvency, or Early
Termination Date, as applicable (“Notice of Share Termination”). Upon Notice of
Share Termination no later than 8:00 a.m. on the Exchange Business Day
immediately following the Merger Date, the date of the occurrence of the
Nationalization or Insolvency, or Early Termination Date, as applicable, the
following provisions shall apply:

         

  Share Termination Alternative:   Applicable and means that Company shall
deliver to JPMorgan the Share Termination Delivery Property on the date (the
“Share Termination Payment

A subsidiary of J.P. Morgan Chase & Co.
Incorporated with Limited Liability as a New York State chartered commercial
bank.
Registered in England branch number BR000746. Authorised by the FSA.
Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

11



--------------------------------------------------------------------------------



 



         

      Date”) when the Payment Obligation would otherwise be due, subject to
paragraph (r)(i) below, in satisfaction, subject to paragraph (r)(ii) below, of
the Payment Obligation in the manner reasonably requested by JPMorgan free of
payment.
 
       

  Share Termination Delivery Property:   A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the Share Termination Delivery Property by replacing any fractional portion of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
 
       

  Share Termination Unit Price:   The value to JPMorgan of property contained in
one Share Termination Delivery Unit on the date such Share Termination Delivery
Units are to be delivered as Share Termination Delivery Property, as determined
by the Calculation Agent in its discretion by commercially reasonable means and
notified by the Calculation Agent to Company at the time of notification of the
Payment Obligation. In the case of a Private Placement of Share Termination
Delivery Units that are Restricted Shares (as defined below) as set forth in
paragraph (r)(i) below, the Share Termination Unit Price shall be determined by
the discounted price applicable to such Share Termination Delivery Units. In the
case of a Registered Settlement of Share Termination Delivery Units that are
Restricted Shares (as defined below) as set forth in paragraph (r)(ii) below,
the Share Termination Unit Price shall be the Settlement Price on the Merger
Date, the date of the occurrence of the Nationalization or Insolvency, or Early
Termination Date, as applicable.
 
       

  Share Termination Delivery Unit:   In the case of a Termination Event or Event
of Default, one Share or, in the case of Nationalization or Insolvency or a
Merger Event, a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Nationalization or Insolvency or such Merger Event. If a Share
Termination Delivery Unit consists of property other than cash or New Shares,
the Calculation Agent will replace such property with cash, New Shares or a
combination thereof as components of a Share Termination Delivery Unit in such
amounts, as determined by the Calculation Agent in its discretion by
commercially

A subsidiary of J.P. Morgan Chase & Co.
Incorporated with Limited Liability as a New York State chartered commercial
bank.
Registered in England branch number BR000746. Authorised by the FSA.
Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

12



--------------------------------------------------------------------------------



 



         

      reasonable means, as shall have a value equal to the value of the property
so replaced. If such Merger Event involves a choice of consideration to be
received by holders, such holder shall be deemed to have elected to receive the
maximum possible amount of cash.
 
       

  Failure to Deliver:   Applicable
 
       

  Other applicable provisions:   If this Transaction is to be Share Termination
Settled, the provisions of Sections 6.6, 6.7, 6.8, 6.9 and 6.10 (as modified
above) of the Equity Definitions will be applicable, except that all references
in such provisions to “Physically-Settled” shall be read as references to “Share
Termination Settled” and all references to “Shares” shall be read as references
to “Share Termination Delivery Units”. “Share Termination Settled” in relation
to this Transaction means that Share Termination Settlement is applicable to
this Transaction.



(p)   Registration/Private Placement Procedures. If, in the reasonable opinion
of JPMorgan, following any delivery of Shares or Share Termination Delivery
Property to JPMorgan hereunder, such Shares or Share Termination Delivery
Property would be in the hands of JPMorgan subject to any applicable
restrictions with respect to any registration or qualification requirement or
prospectus delivery requirement for such Shares or Share Termination Delivery
Property pursuant to any applicable federal or state securities law (including,
without limitation, any such requirement arising under Section 5 of the
Securities Act as a result of such Shares or Share Termination Delivery Property
being “restricted securities”, as such term is defined in Rule 144 under the
Securities Act, or as a result of the sale of such Shares or Share Termination
Delivery Property being subject to paragraph (c) of Rule 145 under the
Securities Act) (such Shares or Share Termination Delivery Property, “Restricted
Shares”), then delivery of such Restricted Shares shall be effected pursuant to
either clause (i) or (ii) below at the election of Company, unless waived by
JPMorgan. Notwithstanding the foregoing, solely in respect of any Daily Number
of Warrants exercised or deemed exercised on any Expiration Date, the Company
shall elect, prior to the first Settlement Date for the first Expiration Date, a
Private Placement Settlement or Registered Settlement for all deliveries of
Restricted Shares for all such Expiration Dates, which election shall be
applicable to all Settlement Dates for such Daily Number of Warrants and the
procedures in clause (i) or clause (ii) below shall apply for all such delivered
Restricted Shares on an aggregate basis commencing after the final Settlement
Date for such Daily Number of Warrants. The Calculation Agent shall make
reasonable adjustments to settlement terms and provisions under this
Confirmation to reflect a single Private Placement or Registered Settlement for
such aggregate Restricted Shares delivered hereunder.



(i)   If the Company elects to settle the Transaction pursuant to this clause
(i) (a “Private Placement Settlement”), then delivery of Restricted Shares by
the Company shall be effected in customary private placement procedures with
respect to such Restricted Shares reasonably acceptable to JPMorgan; provided
that the Company may not elect a Private Placement Settlement if, on the date of
its election, it has taken, or caused to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by the Company to JPMorgan (or any affiliate designated by
JPMorgan) of the Restricted Shares or the exemption pursuant to Section 4(1) or
Section 4(3) of the Securities Act for resales of the Restricted Shares by
JPMorgan (or any such

A subsidiary of J.P. Morgan Chase & Co.
Incorporated with Limited Liability as a New York State chartered commercial
bank.
Registered in England branch number BR000746. Authorised by the FSA.
Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

13



--------------------------------------------------------------------------------



 



    affiliate of JPMorgan). The Private Placement Settlement of such Registered
Shares shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to JPMorgan, due
diligence rights (for JPMorgan or any designated buyer of the Restricted Shares
by JPMorgan), opinions and certificates, and such other documentation as is
customary for private placement agreements, all reasonably acceptable to
JPMorgan. In the case of a Private Placement Settlement, JPMorgan shall
determine the appropriate discount to the Share Termination Unit Price (in the
case of settlement of Share Termination Delivery Units pursuant to paragraph
(q) above) or any Settlement Price (in the case of settlement of Shares pursuant
to Section 2 above) applicable to such Restricted Shares in a commercially
reasonable manner and appropriately adjust the amount of such Restricted Shares
to be delivered to JPMorgan hereunder; provided that in no event such number
shall be greater than the five times the Number of Warrants (the “Maximum
Amount”). Notwithstanding the Agreement or this Confirmation, the date of
delivery of such Restricted Shares shall be the Exchange Business Day following
notice by JPMorgan to the Company, of such applicable discount and the number of
Restricted Shares to be delivered pursuant to this clause (i). For the avoidance
of doubt, delivery of Restricted Shares shall be due as set forth in the
previous sentence and not be due on the Share Termination Payment Date (in the
case of settlement of Share Termination Delivery Units pursuant to paragraph
(q) above) or on the Settlement Date for such Restricted Shares (in the case of
settlement of Shares pursuant to Section 2 above).   (ii)   If the Company
elects to settle the Transaction pursuant to this clause (ii) (a “Registration
Settlement”), then the Company shall promptly (but in any event no later than
the beginning of the Resale Period (as defined below)) file and use its
reasonable best efforts to make effective under the Securities Act a
registration statement or supplement or amend an outstanding registration
statement in form and substance reasonably satisfactory to JPMorgan, to cover
the resale of such Restricted Shares in accordance with a customary underwriting
agreement that includes covenants, conditions, representations, underwriting
discounts (if applicable), commissions (if applicable), indemnities, due
diligence rights, opinions and certificates, and such other documentation, all
mutually acceptable to the Company and JPMorgan. If JPMorgan is satisfied with
such procedures and documentation, it shall sell the Restricted Shares pursuant
to such registration statement during a period (the “Resale Period”) commencing
on the Exchange Business Day following delivery of such Restricted Shares
(which, for the avoidance of doubt, shall be (x) any Settlement Date in the case
of an exercise of Warrants prior to the first Expiration Date pursuant to
Section 2 above, (y) the Share Termination Payment Date in case of settlement of
Share Termination Delivery Units pursuant to paragraph (q) above or (z) the
Settlement Date in respect of the final Expiration Date for all Daily Number of
Warrants) and ending on the earliest of (i) the Exchange Business Day on which
JPMorgan completes the sale of all Restricted Shares or, in the case of
settlement of Share Termination Delivery Units, a sufficient number of
Restricted Shares so that the realized net proceeds of such sales exceed the
Payment Obligation (as defined above), (ii) the date upon which all Restricted
Shares have been sold or transferred pursuant to Rule 144 (or similar provisions
then in force) or Rule 145(d)(1) or (2) (or any similar provision then in force)
under the Securities Act and (iii) the date upon which all Restricted Shares may
be sold or transferred by a non-affiliate pursuant to Rule 144(k) (or any
similar provision then in force) or Rule 145(d)(3) (or any similar provision
then in force under the Securities Act. If the Payment Obligation exceeds the
realized net proceeds from such resale, Company shall transfer to JPMorgan by
the open of the regular trading session on the Exchange on the Exchange Trading
Day immediately following the last day of the Resale Period the amount of such
excess (the “Additional Amount”) in cash or in a number of Shares (“Make-whole
Shares”) in an

A subsidiary of J.P. Morgan Chase & Co.
Incorporated with Limited Liability as a New York State chartered commercial
bank.
Registered in England branch number BR000746. Authorised by the FSA.
Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

14



--------------------------------------------------------------------------------



 



    amount that, based on the Settlement Price on the last day of the Resale
Period (as if such day was the “Valuation Date” for purposes of computing such
Settlement Price), has a dollar value equal to the Additional Amount. The Resale
Period shall continue to enable the sale of the Make-whole Shares. If Company
elects to pay the Additional Amount in Shares, the requirements and provisions
for Registration Settlement shall apply. This provision shall be applied
successively until the Additional Amount is equal to zero. In no event shall the
Company deliver a number of Restricted Shares greater than the Maximum Amount.  
(iii)   Without limiting the generality of the foregoing, Company agrees that
any Restricted Shares delivered to JPMorgan, as purchaser of such Restricted
Shares, (i) may be transferred by and among JPMorgan Chase Bank and its
affiliates and Company shall effect such transfer without any further action by
JPMorgan and (ii) after the minimum “holding period” within the meaning of Rule
144(d) under the Securities Act has elapsed after any Settlement Date for such
Restricted Shares, Company shall promptly remove, or cause the transfer agent
for such Restricted Shares to remove, any legends referring to any such
restrictions or requirements from such Restricted Shares upon delivery by
JPMorgan (or such affiliate of JPMorgan) to Company or such transfer agent of
seller’s and broker’s representation letters customarily delivered by JPMorgan
in connection with resales of restricted securities pursuant to Rule 144 under
the Securities Act, without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by JPMorgan (or such affiliate of JPMorgan).



    If the Private Placement Settlement or the Registration Settlement shall not
be effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.   (q)   Limit on Beneficial Ownership. Notwithstanding any
other provisions hereof, JPMorgan may not exercise any Warrant hereunder, and
Automatic Exercise shall not apply with respect thereto, to the extent (but only
to the extent) that such receipt would result in JPMorgan directly or indirectly
beneficially owning (as such term is defined for purposes of Section 13(d) of
the Exchange Act) at any time in excess of 9.9% of the outstanding Shares. Any
purported delivery hereunder shall be void and have no effect to the extent (but
only to the extent) that such delivery would result in JPMorgan directly or
indirectly so beneficially owning in excess of 9.9% of the outstanding Shares.
If any delivery owed to JPMorgan hereunder is not made, in whole or in part, as
a result of this provision, the Company’s obligation to make such delivery shall
not be extinguished and the Company shall make such delivery as promptly as
practicable after, but in no event later than one Business Day after, JPMorgan
gives notice to the Company that such delivery would not result in JPMorgan
directly or indirectly so beneficially owning in excess of 9.9% of the
outstanding Shares.   (r)   Share Deliveries. The Company acknowledges and
agrees that, to the extent the holder of this Warrant is not then an affiliate
and has not been an affiliate for 90 days (it being understood that JPMorgan
will not be considered an affiliate under this Section 9(r) solely by reason of
its receipt of Shares pursuant to this Transaction), and otherwise satisfies all
holding period and other requirements of Rule 144 of the Securities Act
applicable to it, any delivery of Shares or Share Termination Property hereunder
at any time after 2 years from the Trade Date shall be eligible for resale under
Rule 144(k) of the Securities Act and the Company agrees to promptly remove, or
cause the transfer agent for such Shares or Share Termination Property, to
remove, any legends referring to any restrictions on resale under the Securities
Act from the Shares or Share Termination Property. The Company further agrees,
for any delivery of Shares or Share Termination Property hereunder at any time
after 1 year from the Trade Date but within 2 years of

A subsidiary of J.P. Morgan Chase & Co.
Incorporated with Limited Liability as a New York State chartered commercial
bank.
Registered in England branch number BR000746. Authorised by the FSA.
Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

15



--------------------------------------------------------------------------------



 



    the Trade Date, to the to the extent the holder of this Warrant then
satisfies the holding period and other requirements of Rule 144 of the
Securities Act, to promptly remove, or cause the transfer agent for such
Restricted Share to remove, any legends referring to any such restrictions or
requirements from such Restricted Shares. Such Restricted Shares will be
de-legended upon delivery by JPMorgan (or such affiliate of JPMorgan) to the
Company or such transfer agent of customary seller’s and broker’s representation
letters in connection with resales of restricted securities pursuant to Rule 144
of the Securities Act, without any further requirement for the delivery of any
certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by JPMorgan (or such affiliate of JPMorgan). The Company further agrees
that any delivery of Shares or Share Termination Delivery Property prior to the
date that is 1 year from the Trade Date, may be transferred by and among
JPMorgan and its affiliates and the Company shall effect such transfer without
any further action by JPMorgan. Notwithstanding anything to the contrary herein,
the Company agrees that any delivery of Shares or Share Termination Delivery
Property shall be effected by book-entry transfer through the facilities of DTC,
or any successor depositary, if at the time of delivery, such class of Shares or
class of Share Termination Delivery Property is in book-entry form at DTC or
such successor depositary. Notwithstanding anything to the contrary herein, to
the extent the provisions of Rule 144 of the Securities Act or any successor
rule are amended, or the applicable interpretation thereof by the Securities
Exchange Commission or any court change after the Trade Date, the agreements of
the Company herein shall be deemed modified to the extent necessary, in the
opinion of outside counsel of the Company, to comply with Rule 144 of the
Securities Act, including Rule 144(k) as in effect at the time of delivery of
the relevant Shares or Share Termination Property.   (s)   Governing Law. New
York law (without reference to choice of law doctrine).   (t)   Waiver of Jury
Trial. Each party waives, to the fullest extent permitted by applicable law, any
right it may have to a trial by jury in respect of any suit, action or
proceeding relating to this Transaction. Each party (i) certifies that no
representative, agent or attorney of the other party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into this Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

A subsidiary of J.P. Morgan Chase & Co.
Incorporated with Limited Liability as a New York State chartered commercial
bank.
Registered in England branch number BR000746. Authorised by the FSA.
Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

16



--------------------------------------------------------------------------------



 



(JPMORGAN LOGO) [w97142w9714206.gif]

               Please confirm that the foregoing correctly sets forth the terms
of our agreement by executing this Confirmation and returning it to EDG
Confirmation Group, J.P. Morgan Securities Inc., 277 Park Avenue, 11th Floor,
New York, NY 10172-3401, or by fax on 212 622 8519.



Very truly yours,

            J.P. Morgan Securities Inc., as
agent for JPMorgan Chase Bank
      By:   /s/ STEPHEN L. ROTI         Authorized Signatory        Name:
Stephen L. Roti     

         

            Accepted and confirmed
as of the Trade Date:

CapitalSource Inc.
      By:   /s/ THOMAS A. FINK

--------------------------------------------------------------------------------

      Authorized Signatory        Name: Thomas A. Fink   

A subsidiary of J.P. Morgan Chase & Co.
Incorporated with Limited Liability as a New York State chartered commercial
bank.
Registered in England branch number BR000746. Authorised by the FSA.
Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

17



--------------------------------------------------------------------------------



 



         

Annex A

          Number

--------------------------------------------------------------------------------

  Expiration Date

--------------------------------------------------------------------------------

  Daily Number of Warrants

--------------------------------------------------------------------------------

1.
  March 16, 2009   123,357
2.
  March 17, 2009   123,357
3.
  March 18, 2009   123,357
4.
  March 19, 2009   123,357
5.
  March 20, 2009   123,357
6.
  March 23, 2009   123,357
7.
  March 24, 2009   123,357
8.
  March 25, 2009   123,357
9.
  March 26, 2009   123,357
10.
  March 27, 2009   123,357
11.
  March 30, 2009   123,357
12.
  March 31, 2009   123,357
13.
  April 1, 2009   123,357
14.
  April 2, 2009   123,357
15.
  April 3, 2009   123,357
16.
  April 6, 2009   123,357
17.
  April 7, 2009   123,357
18.
  April 8, 2009   123,357
19.
  April 9, 2009   123,357
20.
  April 13, 2009   123,357
21.
  April 14, 2009   123,357
22.
  April 15, 2009   123,357
23.
  April 16, 2009   123,357
24.
  April 17, 2009   123,357
25.
  April 20, 2009   123,357
26.
  April 21, 2009   123,357
27.
  April 22, 2009   123,357
28.
  April 23, 2009   123,357
29.
  April 24, 2009   123,357
30.
  April 27, 2009   123,357
31.
  April 28, 2009   123,357
32.
  April 29, 2009   123,357
33.
  April 30, 2009   123,357
34.
  May 1, 2009   123,357
35.
  May 4, 2009   123,357
36.
  May 5, 2009   123,357
37.
  May 6, 2009   123,357
38.
  May 7, 2009   123,357
39.
  May 8, 2009   123,357
40.
  May 11, 2009   123,357
41.
  May 12, 2009   123,357
42.
  May 13, 2009   123,357
43.
  May 14, 2009   123,357
44.
  May 15, 2009   123,357
45.
  May 18, 2009   123,357
46.
  May 19, 2009   123,357
47.
  May 20, 2009   123,357
48.
  May 21, 2009   123,357
49.
  May 22, 2009   123,357
50.
  May 26, 2009   123,357
51.
  May 27, 2009   123,357
52.
  May 28, 2009   123,357
53.
  May 29, 2009   123,357
54.
  June 1, 2009   123,357
55.
  June 2, 2009   123,357
56.
  June 3, 2009   123,357
57.
  June 4, 2009   123,357
58.
  June 5, 2009   123,357
59.
  June 8, 2009   123,357
60.
  June 9, 2009   123,357

A subsidiary of J.P. Morgan Chase & Co.
Incorporated with Limited Liability as a New York State chartered commercial
bank.
Registered in England branch number BR000746. Authorised by the FSA.
Registered branch address 125 London Wall, London, EC2Y 5AJ. Head office 270
Park Avenue, New York, USA.

18